Citation Nr: 1733755	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  13-02 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2. Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Fitzgerald, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 2004 to May 2011.  He was awarded the Combat Infantry Badge and the Purple Heart Medal.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

Although the Veteran indicated on his January 2013 VA Form 9 that he wished to testify at a hearing before a Veterans Law Judge at the RO, the Veteran failed to appear to his scheduled February 2017 hearing.  He did not provide good cause for his absence and has not requested that his hearing be rescheduled.  Accordingly, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704 (2016).

In March 2017, these issues were remanded to the Agency of Original Jurisdiction (AOJ).  

These appeals were processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.


FINDINGS OF FACT

1.  The Veteran's right knee disorder did not manifest as a chronic disorder or residual of injury during active service and is not attributable to any aspect of active service.

2.  The Veteran's left knee disorder did not manifest as a chronic disorder or residual of injury during active service and is not attributable to any aspect of active service.
.
CONCLUSIONS OF LAW

1.  The Veteran's right knee disability was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2.  The Veteran's left knee disability was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Compliance with Stegall

As noted in the Introduction, the Board previously remanded this matter in March 2017.  With respect to the issues decided, the Board instructed the RO to obtain any outstanding treatment records, schedule the Veteran for VA examinations, and readjudicate the claim.  The claims file contains the requested outstanding evidence and the Veteran was scheduled for and attended appropriate VA examinations in March 2017.  Although the examiner does not specifically reference the corresponding medical records noted in the remand instructions, she reported and considered the Veteran's statements that treatment was sought for bilateral knee pain towards the end of his active duty service.  The RO readjudicated the claim most recently in a July 2017 Supplemental Statement of the Case (SSOC).  

As a result of these steps taken, the Board finds that there has been substantial compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).



II.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The duty to notify has been met.  See September 2011 VCAA Correspondence.  

As for the duty to assist, all identified and authorized records relevant to the appeal have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, and statements in support of the claims.  It appears that all obtainable evidence identified by the Veteran relative to the claim adjudicated herein has been obtained and associated with the claims folder, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.

The Veteran was also afforded VA examinations or medical opinions in September 2011, April 2012, June 2012 and March 2017.  The Board finds that the clinical observations and opinions in the aggregate are adequate because they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and that taken together, they provide a sufficient medical opinion with rationale so as to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

Accordingly, the Board finds that VA's duty to assist with obtaining a VA examination or opinion as to the service connection issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).  Indeed, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d. 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Additionally, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

III.  Service Connection

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 38 C.F.R. 
§ 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

In order to establish service connection on a direct basis, the record must contain competent evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement for a current disability is satisfied if the disability is shown at any time subsequent to filing the claim, even if not shown currently.  McLain v. Nicholson, 21 Vet. App. 319 (2007).

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  38 U.S.C.A. §§ 1101 (3), 1112(a); 38 C.F.R. §§ 3.307 (a), 3.309(a).  For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection.  38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  Knee or joint strains are not among the listed conditions, and therefore this presumption will not apply. 

Satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of such service even though there is no official record of such incurrence or aggravation.  38 C.F.R. § 3.304(d); see also Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996) (under 38 U.S.C.A. §1154(b), a combat veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service).   However, the provisions of 38 U.S.C.A. § 1154(b) do not establish a presumption of service connection.  Rather, they ease a combat Veteran's burden of demonstrating the occurrence of an in-service injury or disease to which the current disability may be connected.  Clyburn v. West, 12 Vet. App. 296, 303.  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154.  The Federal Circuit has held that, in the case of a combat Veteran, not only is the combat injury presumed, but so, too, is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish entitlement to service connection, however, there still must be evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id (citing Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159 (a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements.  Id.  Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period.  Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

IV.  Analysis

As will be explained below, service connection is not warranted for these disabilities.  Specifically, while there is a current disability, the preponderance of the evidence is against a finding of a nexus between any such current knee disability and the Veteran's active service.  

November and December 2006 service treatment records (STR) document that the Veteran was unable to complete running assignments because of shin splints.  There were no complaints of knee pain or diagnosis of a knee disorder at that time.

A September 2009 STR documents the Veteran's medical care received following a car accident.  The Veteran denied any pain, and there was no evidence of trauma in any of his extremities.  He was able to walk at the scene of the accident and did not report any sustained injuries.

In April 2010 STR's, the Veteran complained of medial right knee pain during running.  Full range of motion (ROM) was noted in the medical records.  There was no evidence of fracture or dislocation upon diagnostic testing of his right knee.  The knee was in normal alignment and there was no joint effusion present.  In a May 2010 pre-deployment health questionnaire, the Veteran denied any ongoing medical problems

In February and March 2011, the Veteran underwent a series of comprehensive physical examinations.  The Veteran reported that he was pain free.  Clinicians summarized the history in detail and posted a lengthy list of on-going or past medical issues.  None involved either knee.  The Veteran reported that he was not provided with a separation examination, and one expressly designated does not appear in the file.  However, as the Veteran was discharged in May 2011, the February and March examinations were comprehensive assessments of his physical and mental status. 

The Veteran was afforded a VA examination in September 2011.  He reported that his knee condition began around 2006 and was the result from wear and tear while deployed.  He did not report a specific traumatic injury.  He reported weakness, giving way and pain.  He did stated that he did not experience stiffness, swelling, heat, redness, lack of endurance, locking, fatigability, deformity, tenderness, drainage, effusion, subluxation or dislocation.  He reported up to two flare-ups daily, and experienced pain at a level 8/10.  He was not receiving any treatment for his knees during this time. 

Upon examination, the Veteran had full ROM.  Both knees demonstrated tenderness to palpation on both medial and lateral sides.  Neither knee showed signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment and drainage.  There was no subluxation.  Crepitus was present in both knees, but there was no genu recurvatum or locking pain or any evidence of ankylosis.  Neither knee was additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The medial/lateral collateral ligaments stability test, the anterior/posterior cruciate ligaments stability test and the medial/lateral meniscus stability test were all within normal limits.  X-rays were performed on both knees, and no evidence of arthritis was found. 

The Veteran attended another VA examination in April 2012.  The Veteran stated that his knee pain began in 2006, and he sought medical treatment once, where he was prescribed medication.  He noted that the Veteran reported that he did not seek any additional medical treatment for his knees while in service, but said that he thought his knee pain derived from military marches and service.  He reported flare-ups of pain that occurred randomly but also with uphill walking and climbing stairs.  

Upon examination, the Veteran had full ROM.  No functional loss or impairment was found.  The Veteran did not have tenderness to pain to palpation for his joint line or soft tissue for either knee.  Muscle strength was normal.  The medial/lateral instability test, the anterior instability test and the posterior instability test were all within normal limits.  There was no evidence or history of recurrent patellar subluxation or dislocation.  The examiner did not see any evidence to support that the Veteran's knee condition caused functional impairment.  The examiner reviewed multiple diagnostic tests of the knees and determined that bone density and morphology were normal, and there was no fracture or subluxation.  The joint spaces were preserved, with no joint effusions.  The surrounding soft tissues were also normal.  The examiner did see evidence of a mild patellar tilt on the right knee.  The examiner opined that the Veteran's knee pain was coming from soft tissue rather than his knee, which was not a chronic process but rather an acute process that did not incur during service.

The VA requested an addendum nexus opinion in June 2012.  The examiner determined that the Veteran's right and left knee disabilities were less likely than not incurred in or caused by the claimed in-service injury, event or illness because he was unable to confirm that an incident or trauma ever took place.

On his January 2013 Form-9, for the first time the Veteran stated that along with military marches and the strenuous physical activity required, he fell during his second deployment from a tall vehicle on to his knees, and experienced instantaneous excruciating pain.  He reported that he did not seek medical attention because he was in the middle of a mission and he did not want to fail his comrades.  Though the Veteran reported a serious fall resulting in severe pain, there is no medical evidence in the file suggesting that the Veteran ever sought treatment following this occurrence or reported it to clinicians during the post-deployment comprehensive physical examinations. 

The Veteran's combat experience warrants consideration of the presumption in 38 U.S.C. § 1154 (b), but the presumption, while sufficient to establish an in-service injury or disease consistent with the circumstances of his service, does not supply the necessary causal nexus between his current bilateral knee conditions and the in-service trauma.  See, e.g., Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).

Pursuant to the March 2017 remand instructions, the Veteran was afforded an additional VA examination in March 2017 to substantiate inadequacies found in the previous examinations and opinions.  The Veteran reported for the first time that his knee pain began following a 2007 car accident, but that he did not have any issues with his knees before that time.  According to the Veteran's STR's, he sustained a motor vehicle accident in September 2009 matching the description provided by the Veteran at the March 2017 examination.  However, the record of emergency care after the accident is silent for any traumatic injury including any related to the knees. 

The examiner also noted that swelling, instability of station, disturbance of locomotion and interference with standing were factors that contributed to the Veteran's knee disability.  She also concluded that there was no evidence of pain when the knee was used in non-weight bearing, and that the Veteran's ROM results were the same during passive motion.  Additional examination results matched the previous two VA examinations.  

The examiner considered the Veteran's lay statements that his knee pain began following a motor vehicle accident.  The examiner did discuss the September 2009 STR's which documented the type of car accident explained by the Veteran, however the examiner could not find any evidence suggesting that the Veteran injured his knee during that accident, as no injuries or pain were reported.  As noted above, although the examiner was unable to locate the corresponding medical records regarding the Veteran's statements that treatment was sought for bilateral knee pain following the accident, she reported it in her notes and it was considered in her opinion.  

The Board has considered whether another VA examination is necessary, but inconsistencies are such that another examination would not provide additional clarity. 

The Veteran is competent to report his injuries, treatment, and symptoms. Layno, supra.  See also Falzone v. Brown, 8 Vet.App. 398, 405 (1995).  In this regard, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153 (a); 38 C.F.R. § 3.303 (a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board will accept his reports of a fall in a deployed combat area as credible as it is consistent with his duties.  There is evidence of clinical treatment for other issues in theater during that deployment indicating that the Veteran could have sought examination and treatment after his mission.  

Moreover, the Veteran is an inconsistent historian.  The Veteran has reported several contradictory in-service incidents which he believes are the cause of his knee pain.  During his September 2011 VA examination, the Veteran reported that his knee disability is the result of wear and tear from military service.  In April 2012, the Veteran reported that he experienced knee pain in 2006, but did not seek any additional medical attention following treatment.  He also reiterated that his present disability was likely the result of strenuous marches and physical activity in service.  His STR's however, reflect that shin splints were the cause of his bilateral leg pain.  On his January 2013 Form-9, the Veteran reported, for the first time, sustaining serious knee injuries after falling from a tall vehicle.  Then, at his March 2017 VA examination, the Veteran reported that his knee pain was the result of a car accident that did not occur during deployment.  There is no medical evidence to confirm that the Veteran's claimed knee injuries occurred from the fall or the car accident.  

Although the Board does not find that the Veteran's lay testimony must be corroborated by contemporaneous medical records, the Veteran's inconsistent statements regarding onset warrant much less probative weight than the failure to report any knee symptoms while receiving medical treatment or the failure to seek any treatment at all for his knees after his reported injuries.  Further, the February and March 2011 comprehensive examinations and long listing of physical and medical issues were silent for any current symptoms or residuals of knee injuries when there was an opportunity to report them for investigation.  Therefore, the Veteran's lay statements are given little probative weight.

Furthermore, although the Board recognizes that documentation of an injury is not required, a finding against service connection is also supported by the March 2017 VA examination and opinion, which considered the entire record and the Veteran's contentions but found that his current disorder was unrelated to service.  The April 2012 and June 2012 VA examination opinions reported that there was no medical relationship between the Veteran's current disability and service as well.  When considered in the aggregate, the Board assigns the greatest probative weight to the medical opinions provided by neutral, competent examiners. 

In summary, the Board concludes that the preponderance of the most probative evidence of record is against finding that service connection for bilateral knee disabilities are warranted; the benefit of the doubt rule is therefore not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for a left knee disability is denied.




____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


